SUPPLEMENT DATED JUNE 19, 2009 TO THE PROSPECTUS FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (As Supplemented on May 4, 2009 and May 21, 2009) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Upcoming Fund Actions On June 8, 2009, the Board of Directors for Principal Variable Contracts Funds, Inc. approved the following proposal: acquisition of the assets of the MidCap Stock Account by the MidCap Blend Account. The proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for October 2009. Additional information about the proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date shareholders in September 2009. ACCOUNT DESCRIPTIONS Fees and Expenses Add the following paragraph to the Fees and Expenses section on page 6: The Annual Account Operating Expenses tables in the prospectus reflect fees and expenses based on expenses incurred during fiscal year ended December 31, 2008 and average net assets for the period January 1, 2009 through March 31, 2009. Decline in Accounts average net assets, as a result of market volatility or other factors, could increase the Funds expense ratio. Significant declines in an Accounts net assets will increase your Accounts total expense ratio, likely significantly. An Account with a higher expense ratio means you could pay more if you buy or hold shares of the Account. An updated expense ratio can be found on www.principalfunds.com following the filing of the semi-annual report no later than August 29 of each year. L ARGE C AP G ROWTH A CCOUNT I On or about July 14, 2009, Brown Investment Advisory Incorporated began serving as an additional sub-advisor to the LargeCap Growth Account I. At that time, replace the current language in the Main Strategies and Risks section for the LargeCap Growth Account I with the following: The Account seeks to maximize long-term capital appreciation by investing primarily in growth-oriented equity securities of U.S. and, to a limited extent, foreign companies with large market capitalizations that exhibit strong growth and free cash flow potential. These companies are generally characterized as growth companies. Under normal circumstances, the Account invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with market capitalizations within the range of companies in the Russell 1000® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $421.8 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account may invest in some mid cap and other stocks that fall below the range of companies in the Russell Index. The Accounts investments in foreign companies will be limited to 25% of its total assets. The market capitalization of companies in the Accounts portfolio and the Russell index will change over time, and the Account will not automatically sell or cease to purchase the stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. The Account may invest in some securities that do not meet the normal investment criteria when the sub-advisors perceive unusual opportunities for gain. 1 The portion of the portfolio sub-advised by Brown will focus on an industry diversified but relatively concentrated portfolio of companies that seek to generate high, sustainable earnings growth rates over long periods of time. Brown will use its in-house research capabilities and other sources to identify companies that have the ability to grow revenue and/or earnings at above average rates over several years. Brown may sell a stock or reduce its position in a stock if: The stock subsequently fails to meet Browns initial investment criteria or violates the growth thesis A better opportunity is found or if funds are needed for other purposes The stock becomes overvalued relative to the long-term expectation for the stock price. In pursuing its investment objective, Brown may sell securities to secure gains, limit losses, or redeploy assets into a more promising opportunity. The Account may also increase or decrease exposure to a specific industry or broad segment of the market in an effort to protect the value of the overall portfolio. T. Rowe Price generally looks for companies with an above-average rate of earnings and cash flow growth and a lucrative niche in the economy that gives them the ability to sustain earnings momentum even during times of slow economic growth. As a growth investor, T. Rowe Price believes that when a company increases its earnings faster than both inflation and the overall economy, the market will eventually reward it with a higher stock price. T. Rowe may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. T. Rowe may actively trade securities in an attempt to achieve its investment objective. T. Rowe could purchase shares issued by an ETF to temporarily gain broad exposure to the equity market while awaiting purchase of underlying securities. T. Rowe may buy or sell futures and options contracts for any number of reasons, including: to manage exposure to changes in interest rates and foreign currencies; as an efficient means of increasing or decreasing overall fund exposure to a specific part or broad segment of the U.S. or a foreign market; in an effort to enhance income; to protect the value of portfolio securities; and to serve as a cash management tool. T. Rowe may purchase or sell call or put options on securities, financial indices and foreign currencies. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Account's assets in common stocks in an attempt to match or exceed the performance of the Account's benchmark index for performance.
